Exhibit 10.6

 



 

THIS PROMISSORY NOTE (“NOTE”) AND THE SECURITIES INTO WHICH THE NOTE MAY BE
CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE.  THIS NOTE HAS
BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

   Dated as of August 26, 2020     Principal Amount:  Up to $750,000.00  New
York, New York

  

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of August 26, 2020, by and between CF Finance Acquisition Corp. II, a Delaware
corporation (the “Maker”), and CF Finance Holdings II, LLC (the “Payee”), the
Maker hereby promises to pay to the order of the Payee or its registered assigns
or successors in interest, the principal sum of up to Seven Hundred Fifty
Thousand Dollars ($750,000.00) in lawful money of the United States of America,
on the terms and conditions described below.  All payments on this Note shall be
made by check or wire transfer of immediately available funds or as otherwise
determined by the Maker to such account as the Payee may from time to time
designate by written notice in accordance with the provisions of this Note.
Certain terms used herein but not defined herein shall have the meaning given to
such terms in the Agreement.

 

1. Principal. The principal balance of this Note shall be payable by Maker on
the date on which Maker consummates its Business Combination. The principal
balance may be prepaid at any time. Under no circumstances shall any individual,
including but not limited to any officer, director, employee or shareholder of
the Maker, be obligated personally for any obligations or liabilities of the
Maker hereunder.

 

2. Interest. No interest shall accrue or be charged by Payee on the unpaid
principal balance of this Note.

 

3. Drawdown Requests. Maker and Payee agree that Maker may request up to Seven
Hundred Fifty Thousand Dollars ($750,000.00) for costs reasonably related to
Maker’s working capital needs prior to the consummation of the Business
Combination. The principal of this Note may be drawn down from time to time
prior to the date on which Maker consummates a Business Combination, upon
request from Maker to Payee (each, a “Drawdown Request”) in such amounts as
Maker may determine in its discretion. Payee shall fund each Drawdown Request no
later than five (5) business days after receipt of a Drawdown Request; provided,
however, that the maximum amount of drawdowns collectively under this Note is
Seven Hundred Fifty Thousand Dollars ($750,000.00). Once an amount is drawn down
under this Note, it shall not be available for future Drawdown Requests even if
prepaid. No fees, payments or other amounts shall be due to Payee in connection
with, or as a result of, any Drawdown Request by Maker.

 

4. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees and then to the
payment in full of any late charges and finally to the reduction of the unpaid
principal balance of this Note.

 



 

 

 

5. Events of Default. The occurrence of any of the following shall constitute an
event of default (“Event of Default”):

  

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

  

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

6. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 5(b) or
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 

9. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party.  Any notice or other communication so transmitted shall
be deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 



 

 

 

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF.

 

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12. Trust Waiver.  Notwithstanding anything herein to the contrary, the Payee
hereby waives any right, title, interest or claim of any kind (“Claim”) in or to
any distribution of or from the Trust Account, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever; provided, however, that if the Maker
completes a Business Combination, the Maker shall repay the principal balance of
this Note, which may be out of the proceeds released to the Maker from the Trust
Account.

 

13. Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

14. Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that this Note shall be freely assignable by the Payee to any assignee.

  

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written. 

 

  CF Finance Acquisition Corp. II         By: /s/ Howard W. Lutnick     Name:
Howard W. Lutnick     Title:   Chairman and Chief Executive Officer

  

[Signature Page to the Promissory Note by CF Finance Acquisition Corp. II in
favor of CF Finance Holdings II,
LLC for up to $750,000 for Working Capital]

 

 

 

 



